Case 15-11797        Doc 55     Filed 10/15/18     Entered 10/15/18 09:15:58          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 11797
         Abel Rios, Sr.
         Martha L Rios
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/31/2015.

         2) The plan was confirmed on 08/05/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/29/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/01/2017, 06/01/2018.

         5) The case was Dismissed on 07/23/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-11797             Doc 55         Filed 10/15/18    Entered 10/15/18 09:15:58                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $16,277.58
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $16,277.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $656.71
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,656.71

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American General Finance                Unsecured         372.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent         Unsecured         524.00        523.51          523.51           0.00       0.00
 Aronson Furniture Co.                   Unsecured           0.00           NA              NA            0.00       0.00
 AT T U-Verse                            Unsecured         323.00           NA              NA            0.00       0.00
 Auto Warehouse                          Secured        6,741.00       5,532.57        5,532.57           0.00       0.00
 Bally Total Fitness                     Unsecured           0.00           NA              NA            0.00       0.00
 Blue Cross Blue Shield                  Unsecured           0.00           NA              NA            0.00       0.00
 Bonlar Loan Co.                         Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured           0.00           NA              NA            0.00       0.00
 Car Source                              Unsecured           0.00           NA              NA            0.00       0.00
 CBC Mortgage                            Unsecured           0.00           NA              NA            0.00       0.00
 Chase Bank                              Unsecured         800.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         800.00        647.81          647.81           0.00       0.00
 Comcast                                 Unsecured         399.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured         467.00           NA              NA            0.00       0.00
 Continental Credit Corp                 Unsecured           0.00        356.76          356.76           0.00       0.00
 Continental Credit Corp                 Unsecured      3,448.00       3,497.34        3,497.34      2,881.13        0.00
 Directv                                 Unsecured         187.00           NA              NA            0.00       0.00
 DISH Network                            Unsecured         358.00           NA              NA            0.00       0.00
 First Premier BANK                      Unsecured         811.00           NA              NA            0.00       0.00
 Franciscan Emergency Physicians         Unsecured         278.00           NA              NA            0.00       0.00
 Genesis Financial Solutions             Unsecured           0.00           NA              NA            0.00       0.00
 Gerardo Cambray                         Unsecured      2,800.00            NA              NA            0.00       0.00
 Greater Chicago Finance                 Unsecured           0.00           NA              NA            0.00       0.00
 HHLD Bank                               Unsecured           0.00           NA              NA            0.00       0.00
 HSBC BANK                               Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         182.00        396.03          396.03           0.00       0.00
 Jefferson Capital Systems LLC           Secured        8,766.00       7,192.37        7,192.37      7,192.37     410.10
 Midwest Title Loans                     Secured        1,095.00       1,095.00        1,095.00      1,095.00      42.27
 Midwest Title Loans                     Unsecured            NA         143.62          143.62           0.00       0.00
 NCO Financial Systems, Inc              Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-11797             Doc 55   Filed 10/15/18    Entered 10/15/18 09:15:58                Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
 OSI Collection Services           Unsecured           0.00           NA           NA             0.00         0.00
 Park Dansan                       Unsecured         185.00           NA           NA             0.00         0.00
 Peoples Energy Corp               Unsecured         455.00      1,551.15     1,551.15            0.00         0.00
 Portfolio Recovery Associates     Unsecured         313.00        313.05       313.05            0.00         0.00
 Rizza Chevrolet                   Unsecured           0.00           NA           NA             0.00         0.00
 St. Elizabeth's Hospital          Unsecured         380.00           NA           NA             0.00         0.00
 T Mobile USA                      Unsecured           0.00           NA           NA             0.00         0.00
 Turner Acceptance Corporation     Unsecured           0.00           NA           NA             0.00         0.00
 United Auto Credit Corporation    Unsecured      6,172.00     10,375.09     10,375.09            0.00         0.00
 Value Auto Mart Inc               Unsecured      6,000.00            NA           NA             0.00         0.00
 Wexler & Wexler                   Unsecured           0.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00                   $0.00
       Mortgage Arrearage                                      $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                            $13,819.94           $8,287.37                 $452.37
       All Other Secured                                       $0.00               $0.00                   $0.00
 TOTAL SECURED:                                           $13,819.94           $8,287.37                 $452.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $17,804.36           $2,881.13                   $0.00


 Disbursements:

           Expenses of Administration                           $4,656.71
           Disbursements to Creditors                          $11,620.87

 TOTAL DISBURSEMENTS :                                                                          $16,277.58




UST Form 101-13-FR-S (9/1/2009)
Case 15-11797        Doc 55      Filed 10/15/18     Entered 10/15/18 09:15:58            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
